Title: To Thomas Jefferson from Henry Remsen, 1 October 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dear Sir
New York October 1st. 1793

I have had the Honor to receive your favor of the 11th. Ult: enclosing two letters for Mr. Pinckney, and one from Mr. Taylor of the same date enclosing a third; also a note from you of the 12th. with a fourth letter for Mr. Pinckney. These letters I put under a cover, and delivered to Capt. Harvey an american, and commanding the Ship Ellice a constant trader from here to London. I thought this a preferable conveyance to the English packet, as there were several french cruisers out when she sail’d some days ago. Capt. Harvey was recommended to me by one of the owners of the ship, as a person in whom the greatest confidence might be placed.
Just before I received your’s of the 11th. abovementioned I had the pleasure to write informing you, that I had put on board one of the Philadelphia packets a box containing a model, which a gentleman by your direction left with me. This gentleman was Dr. Adair. The vessel still remains here with the box onboard, the captain having expected to sail from day to day; but as he now says it is uncertain when he shall go,
 
I shall take it out and keep it until she does sail, or I meet with some earlier conveyance equally safe. This vessel has been detained on account of the malady in Philadelphia, as another vessel the same property and in the same trade, which had been sent there some time ago remains unloaded, no person applying for the effects and merchandize she carried.
The contagious and mortal disorder which broke out some time ago in Philadelphia, still rages with great violence. Every day we receive accounts of it’s progress, and of it’s victims. Some think it was engendered in Philadelphia, but others, more justly perhaps, suppose it to have been imported; and this latter idea is confirmed by the circumstance of the arrival there of a vessel from Barbadoes, while the disorder was unknown, the Captain of which and three of the crew died on the passage, and the greater part of the rest soon after they had gone into lodgings in water street. It is also now ascertained, that some months ago a very mortal fever prevailed in some of the English islands. But from whatever cause it may have originated, it’s effects have been dreadful. It is conjectured that at least half the people of Philadelphia have left it, and that the number of persons who have died is not much short of 3,000. This shocking event has alarmed the continent. At Boston every person who comes from the southward, tho’ no farther south than this, must undergo an examination and a purification by smoke. At Albany they must be also examined. The inhabitants here have taken every possible precaution to prevent it’s introduction, but still some people from Philadelphia who arrived in seeming good health, have been attacked with it and died. These deaths amount to 6 or 7, and among the persons dead is a Mr. Carnes, the brother of Burrell Carnes. None of our people, even those who were about these sick persons, as physicians, nurses &c. have taken the infection. A Committee of Citizens and our Physicians (and they are supported by the police of the City) now require that all coming from Philadelphia shall perform quarantine for 14 days before they can be admitted; and have forbidden masters of vessels, river-craft, &c. from places lying in the route from Philadelphia landing any passengers until the visitation and report of the inspecting physicians. Patroles of citizens are on the look-out every night to see that these regulations are not transgressed. Col. Hamilton after his recovery came on to Powles hook, but understanding his crossing the river would be disagreeable to the inhabitants, went up to Albany on the west side of the river. He was examined by physicians after he got there; and indeed before he was suffered to go to Gen. Schuylers, consented to certain restrictions they thought it prudent to impose on him. Gen. Knox having performed his quarantine at Elizabeth-town and Blackpoint, was expected here this day.
As there is little expectation that Philadelphia will be sufficiently 
 
purified of the infection of, or even free from the fever, by the time Congress is to meet, it is possible that after assembling there, they will adjourn either to Baltimore or New York. The former will be the place probably, as it will be saving the travel at a future day.
I beg, Sir, you will not trouble yourself about remitting me the price of the inkstand—it was two dollars only, and as it is possible I may have an opportunity of paying my respects to you before you retire from public business, it will be as well to postpone it for the present. If you should want another, or any thing else that can be procured here please to let me know, and I shall with pleasure attend to your directions or wishes. I defered writing you ‘till now, as I had understood you had left Philadelphia, and was uncertain where my letter would find you had I written before. I concluded therefore to wait till you had time to reach Monticello, where I hope, my dear Sir, you are now in good health. I take the liberty to enclose a few of the latest newspapers, as they contain interesting european information and as you may not have been lately in the regular receipt of any—and subscribe myself with great respect & esteem—Dear Sir Your grateful & obedt. Servt.

Henry Remsen

